 


110 HR 3711 IH: Wayne ‘Cotton’ Morgan Bulletproof Vest Act
U.S. House of Representatives
2007-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3711 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2007 
Mr. Holden (for himself and Mr. Tom Davis of Virginia) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to eliminate the matching requirement for certain bulletproof armor vest purchases under the matching grant program for bulletproof armor vests. 
 
 
1.Short titleThis Act may be cited as the Wayne ‘Cotton’ Morgan Bulletproof Vest Act of 2007. 
2.Amendment to matching grant program for bulletproof armor vests to eliminate matching requirement for certain armor vest purchasesSection 2501 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796ll) is amended in subsection (f) by adding at the end the following new paragraph: 
 
(3)No matching requirement for certain armor vest purchases 
(A)In generalParagraph (1) does not apply to a grant to a jurisdiction to the extent the grant is for the purchase of armor vests— 
(i)for officers who, as of the date of the jurisdiction’s application for such grant, work in high security risk areas, as specified by the Director of the Bureau of Justice Assistance; or 
(ii)for correctional officers who, as of the date of the jurisdiction’s application for such grant, transport prisoners. 
(B)High security risk areaFor purposes of specifying a high security risk area, with respect to a facility, under subparagraph (A), the Director of the Bureau of Justice Assistance shall take into account the following:  
(i)The security level of the inmates located in the area, and the mission of the facility. 
(ii)The structural layout of the facility. 
(iii)The extent to which a large number of inmates may gather in the area at any given time.. 
 
